UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued October 4, 2006
                              Decided October 27, 2006

                                       Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1284

STEVE YANG,                                    Appeal from the United States District
    Petitioner-Appellant,                      Court for the Eastern District of
                                               Wisconsin
      v.
                                               No. 05-C-0722
WILLIAM POLLARD,
     Respondent-Appellee.                      Charles N. Clevert, Jr.,
                                               Judge.

                                     ORDER

       Wisconsin prisoner Steve Yang petitioned for a writ of habeas corpus, see 28
U.S.C. § 2254, claiming that his trial counsel was ineffective for failing to interview
an eyewitness and not impeaching a prosecution witness with evidence of a pending
criminal charge. The Wisconsin Court of Appeals had earlier ruled that counsel’s
performance was neither deficient nor prejudicial, and in denying Yang’s petition
the district court concluded that the state-court decision was not an unreasonable
application of Strickland v. Washington, 466 U.S. 668 (1984). We affirm.

      Yang was sitting in the front passenger seat of a parked car, talking for
several minutes to friends, when another car with three occupants pulled up next to
them. The driver of the other car asked about Yang’s gang affiliation. Yang
No. 06-1284                                                                     Page 2

answered that he was not in the same gang as the people in the other car, then
drew a gun and fired several shots that hit two of the occupants of the other car.

       Yang was charged as a habitual criminal, see Wis. Stat. § 939.62, with two
counts of first-degree recklessly endangering the safety of another with a dangerous
weapon (one count identifying the victim as the driver of the other car and the other
count identifying one of the passengers), see id. §§ 939.63, 941.30(1), one count of
endangering the safety of another with a dangerous weapon by intentionally
discharging a firearm from a vehicle, see id. § 941.20(3)(a), and one count of
possession of a firearm by a felon, see id. § 941.29(2). At his trial Yang conceded
that he fired multiple rounds at the other car, but argued that he acted in self-
defense because he saw the driver of the other car, Pao Vang, reaching for a gun.
The driver of Yang’s car, over whom Yang reached to fire his gun, was not called to
testify at trial.

       Pao Vang testified that he did not have a gun. During cross-examination,
however, he admitted that he had a prior “conviction” for obstructing justice: police
investigating a different matter had tried to question him about a photograph of a
person with a gun, but before they could ask him about it, Pao Vang snatched the
picture from an officer’s hand—and ate it. As it turned out, however, Pao Vang was
mistaken about having a conviction for this conduct; he was scheduled to plead
guilty that week to the obstruction-of-justice charge, but he had not yet been
convicted at the time of Yang’s trial. The trial court then granted the prosecution’s
request to instruct the jury that Pao Vang’s testimony was inaccurate because he
had not been convicted of any offense.

       At the close of the evidence, the trial court gave self-defense instructions for
the two counts of first-degree recklessly endangering the safety of Pao Vang and the
passenger in his car, as well as the charge for endangering safety by discharging a
firearm from a vehicle. The jury acquitted Yang of first-degree recklessly
endangering Pao Vang, but found him guilty of first-degree recklessly endangering
the passenger, endangering safety by discharging the firearm from a vehicle, and
possessing a firearm as a felon. The court sentenced Yang to a total of 15 years’
imprisonment. He lost his direct appeal and consolidated postconviction motion,
State v. Yang, 273 Wis. 2d 785 (Wis. Ct. App. Apr. 13, 2004) (unpublished opinion),
transfer denied, 687 N.W.2d 522 (Wis. Aug. 2, 2004).

      Yang then turned to federal court and filed his § 2254 petition, in which he
argued several theories for why trial counsel was ineffective. The district court
denied the petition, but granted a certificate of appealability.
No. 06-1284                                                                    Page 3

       A federal court may not grant habeas-corpus relief for any claim resolved on
the merits by a state court unless that adjudication yielded a decision contrary to,
or involved an unreasonable application of, clearly established federal law as
decided by the Supreme Court. 28 U.S.C. § 2254(d); Simelton v. Frank, 446 F.3d
666, 669 (7th Cir. 2006). A state-court decision is “contrary to” established federal
law if the state court applies a rule that contradicts Supreme Court precedent or
reaches a different conclusion on facts that are materially indistinguishable from an
applicable Supreme Court case. Bradelle v. Correll, 452 F.3d 648, 654 (7th Cir.
2006); Bridges v. Chambers, 447 F.3d 994, 996-97 (7th Cir. 2006). A state court’s
judgment is an “unreasonable application” of federal law if it identifies the correct
governing law, but applies it unreasonably to the facts. Badelle, 452 F.3d at 654.
In applying this limitation, it is the decision of the last state court to rule on the
claim that controls, Simelton, 446 F.3d at 669-70, in this case, the Wisconsin Court
of Appeals.

        On appeal, Yang presses two of his theories of ineffective assistance. The
first is that his trial counsel was ineffective for failing to interview and call the
driver of Yang’s car to corroborate Yang’s self-defense testimony. Yang contends
that corroborating testimony from the driver would have convinced the jury that he
acted in self-defense and would have led to his acquittal on all charges.

       The Wisconsin Court of Appeals analyzed this claim under the two-pronged
test set out in Strickland v. Washington, 466 U.S. at 687 (1984). Under Strickland,
to establish ineffective assistance, Yang was required to show that counsel’s
performance was deficient, and that the deficiency prejudiced his defense. See
Thompson v. Battaglia, 458 F.3d 614, 617 (7th Cir. 2006). The state appellate court
ruled that counsel was not deficient because it was Yang’s responsibility to inform
his lawyer about the witness and counsel could not be held responsible if he did not
know about that witness. The court added under the second prong of Strickland
that Yang could not have been prejudiced by the failure to call the driver because
the corroborating testimony would have applied only to a self-defense claim, but the
jury was not instructed about self-defense with regard to the remaining charges.

       The Wisconsin Court of Appeals correctly identified the Strickland test as the
governing law for Yang’s claim of ineffective assistance of counsel, and applied the
two prongs of the test to the facts in Yang’s case. Yang argues that the state court’s
decision is unreasonable with regard to the first prong of Strickland because Yang
could not have informed counsel about the driver’s actual perception of events, and
was also unreasonable as to the prejudice prong because the jury was instructed on
self-defense for more than just the count on which he was acquitted. Yang is correct
that the jury was instructed on self-defense with regard to the charges of first-
degree recklessly endangering the other driver and the passenger in the other car
as well as for discharging a weapon from a vehicle. Nonetheless, he has not shown
No. 06-1284                                                                     Page 4

that the state court’s decision was objectively unreasonable. To show that a state
court’s decision is an unreasonable application of federal law, a petitioner must
show more than just that the decision is incorrect; an objectively unreasonable
state-court decision must be in opposition to Supreme Court precedent, not
supported by the record, or arbitrary. Badelle, at 654-55. Yang has not argued that
the state court’s analysis of the deficiency prong of Strickland is either contrary to,
or an unreasonable application of, any Supreme Court precedent; he argues only
that the state court reached the wrong outcome.

       Furthermore, even if Yang established that the state court’s analysis is
contrary to federal law, he still could not demonstrate ineffective assistance of
counsel because any deficiency could not have prejudiced his defense. Counsel
makes a number of representations about what the witness’s testimony would have
been, but Yang did not submit an affidavit with his § 2254 petition to substantiate
these assertions. In federal court, Yang cannot simply state that a putative
witness’s testimony would have been favorable because speculation alone cannot
support an ineffective-assistance claim. See United States v. Ashimi, 932 F.2d 643,
650 (7th Cir. 1991) (stating that evidence about testimony of putative witness must
be presented in form of actual testimony or affidavit). Regardless, the jury
obviously disbelieved Pao Vang’s testimony that he did not have a gun; otherwise,
the jury would not have concluded that Yang acted in self-defense when he shot at
him.

      The second theory pressed by Yang is that trial counsel was ineffective for
not impeaching Pao Vang with information about his pending guilty plea. Yang
assumes that, if counsel could not impeach Pao Vang with evidence of a conviction,
he could impeach the witness with evidence of a pending charge.

       Yang raised the same argument in the Wisconsin Court of Appeals. That
court also analyzed the claim under Strickland and ruled that counsel’s
performance was not deficient because the evidence of the pending criminal
conviction was not admissible under Wisconsin Statute § 906.09. The court further
ruled that Yang was not prejudiced because Pao Vang’s testimony was corroborated
by other witnesses and would not have made the jury’s verdict unreliable. Yang has
not attempted to explain why he believes the state appellate court’s application of
Strickland to this claim was unreasonable. Rather, he simply reasserts the same
arguments he made to the state court and argues that the court’s conclusion was
wrong. But an unreasonable application of federal law “is not synonymous with an
erroneous decision,” and Yang does not identify a federal law with which the state
court’s analysis contradicts. See Badelle, 452 F.3d at 654-55.

      For these reasons, the judgment of the district court is AFFIRMED.